Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage 

	Status of Claims
-	Applicant’s Amendment filed August 3, 2021 is acknowledged.
-	Claim(s) 1, 7 is/are amended
- 	Claim(s) 3, 11 is/are canceled
-	Claim(s) 1-2, 4-10, 12-19 is/are pending in the application.
After Examiner’s Amendment
-	Claim(s) 1-2, 4-10, 12-19 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021 was filed after the mailing date of the office action on May 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judson Champlin (#34797) on August 25, 2021.

The application has been amended as follows: 

Claim 1, line 23 replace “wherein the diffusion layer comprises diffusing” with “wherein the diffusion layer comprises diffusing particles”
Claim 22, line 2 delete “only”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention (claim [#] as representative of the independent claims) recites “A light-modulating element, comprising a first substrate and a second substrate arranged opposite to each other, and a polymer dispersed liquid crystal layer located between the first substrate and the second substrate, wherein the light-modulating element is divided into a plurality of light-modulating zones; the light-modulating element further comprises a first electrode and a second electrode located in each of the plurality of light-modulating zones, and a plurality of first electrodes located in different light-modulating zones are independently arranged; and the first electrode and the 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the light-modulating element further comprises: a diffusion layer located between the first substrate and the second substrate and located on a light-exiting side of the polymer dispersed liquid crystal layer, and the diffusion layer directly contacts the polymer dispersed liquid crystal layer, wherein the diffusion layer comprises diffusing particles.	
Independent claim 7 recites similar allowable subject matter.

Applicant has argued these features in the Remarks dated August 3, 2021 on page 13-15.  These features find support at least at figure 5 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujisawa, U.S. Patent Publication No. 20160298035 (paragraph 0222), Yamauchi, U.S. Patent Publication No. 20120212523 (display element), Masutani et al, U.S. Patent Publication No. 20060127665 (figure 14 and paragraph 0047).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625